Citation Nr: 1733027	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to July 1976, from May 1978 to September 1978 and from October 1979 to March 1984.  He also had reserve duty.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2011 rating decision of the VA Regional Office (RO) in Waco, Texas, with jurisdiction later transferred to the RO in Pittsburgh, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that hearing has been associated with the claims file.  

The Board remanded these claims in February 2015 and April 2016.  The appeal is once again before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that after the December 2016 supplemental statement of the case (SSOC) was issued the Veteran submitted additional evidence and articles in support of his claim.  He did not waive AOJ review of that evidence.  In fact, he argued that the material had not been considered at the time of his most recent examination, or in the subsequent adjudication of his case.

In view of the foregoing, the information should be provided to the examiner who conducted the May 2016 examinations, or a similarly situated examiner, to review and comment on the information submitted, to include whether any of the recorded opinions would be changed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the May 2016 examinations for hypertension and diabetes for further review and comment.  If that examiner is unavailable, the file should be submitted to a similarly situated examiner.  If it is determined that additional examination is indicated, that should be conducted in accordance with applicable procedures.  

The examiner is asked to review the articles and information recently submitted by the Veteran and comment on the applicability to the instant case.  The relevance of the information should be set out and it should be determined whether this information changes, modifies, or does not change the prior opinions set out in the examination reports.  The medical reasoning for the conclusions entered should be set out.

2.  Thereafter, the case should be reviewed by the AOJ.  If the benefits requested are not granted to his satisfaction, the Veteran should be provided with a supplemental statement of the case and offered an opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




